Citation Nr: 0336222	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of simple fracture of the right tibia with 
arthritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran had verified active duty service from October 
1942 until December 1945.  

This appeal comes before the Department of Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
RO that granted service connection for simple fracture of the 
right tibia with arthritis and assigned a 10 percent 
disability evaluation.  

The veteran's case has been advanced on the Board's docket 
pursuant to the grant of his December 2003 motion for that 
consideration.  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The veteran and 
his representative will notified if further action is 
required.)  



REMAND

The veteran asserts that he is entitled to a rating higher 
than 10 percent for symptomatology related to the service-
connected simple fracture of the right tibia.  

After a review of the record, the Board finds that further 
development is warranted in this instance.  

It is shown that that authorization to release medical 
records dated in July 2000 was received in which the veteran 
requested that clinical records be requested from two private 
providers, Dr. Keith Yager at Carolina Mountain Emergency 
Medicine, P.A., Pawley's Island, South Carolina, and Mission 
St. Joseph's Hospital, for treatment received in April 2000.  

The record reflects that clinical data were received from St. 
Joseph's for that date, but there is no indication that Dr. 
Yager was contacted.  

Additionally, it is shown that the veteran noted in his 
original claim that he received treatment from Dr. Robert 
Wells, 445 Biltmore Avenue, Asheville, North Carolina, 28801.  

It does not appear that Dr. Wells' records have been 
requested.  The veteran has also sought treatment from 
Stewart Harley, M.D., at Blue Ridge Bone and Joint Clinic, 
and progress notes have been made available dating through 
February 11, 2000.  Such records that are lacking should thus 
be secured and associated with the claims folder.  

The record reflects that the veteran has received continuing 
treatment at the Asheville VA Medical Center for many years.  
The most recent clinic note on file is dated in August 1999.  
Therefore, records dating from August 10, 1999 should be 
requested and associated with the claims folder.  

The Board points out that, as VA has notice of the existence 
of additional records, they must be retrieved and associated 
with the other evidence already on file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002) is for application in 
this case.  It is observed that the veteran was apprised of 
his rights in this regard in letters dated in January 2001 
and June 2003.  

However. since this case is being remanded for additional 
development, the RO must take this opportunity to ensure that 
the veteran has fully informed as to VCAA.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
connection with his claim for increase.  

2.  All VA outpatient records dating 
from August 10, 1999 should be 
retrieved from the treating VA facility 
and associated with the claims folder.

3.  The RO should take appropriate 
steps to contact the veteran in order 
to ask that he identify all VA and non-
VA health care providers who treated 
him for right lower extremity 
disability since August 2000, to 
include Dr. Robert Wells.  Complete 
clinical records should be obtained 
from each health care provider the 
veteran identifies, if not already of 
record.  

4.  Any and all clinical records dating 
from August 2000 also should be 
appropriately requested from the St 
Joseph's Hospital and Dr. Keith Yager, 
and records dating from March 2002 from 
Dr. Stewart Harley, M.D., at Blue Ridge 
Bone and Joint Clinic should be 
requested and associated with the 
claims folder utilizing authorization 
already of record.  

5.  Following completion of the 
requested development, the RO should 
re-adjudicate the claim for increase.  
All indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
and afforded a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  





